FILED
                               NOT FOR PUBLICATION                            NOV 30 2015

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


In re: DEVON JOHN McKENNA;                        No. 13-60091
CYNTHIA McKENNA,
                                                  BAP No. 12-1260
                Debtors,

                                                  MEMORANDUM*
DEVON JOHN McKENNA; CYNTHIA
McKENNA,

                Appellants,

 v.

MICHAEL D. HITT, Chapter 7 Trustee; et
al.,

                Appellees.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Markell, Kirscher, and Jury, Bankruptcy Judges, Presiding

                              Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtors Devon John and Cynthia McKenna appeal pro se from the

Bankruptcy Appellate Panel’s (“BAP”) order denying their motion for rehearing.

We have jurisdiction under 28 U.S.C. § 158(d). We review for an abuse of

discretion. In re Fowler, 394 F.3d 1208, 1214 (9th Cir. 2005). We affirm.

      The district court did not abuse its discretion by denying the McKennas’

motion for rehearing because the McKennas failed to raise any point of law or fact

allegedly overlooked or misapprehended by the BAP concerning their lack of

standing to prosecute the adversary proceeding. See id.

      We reject the McKennas’ contention that the bankruptcy judge was biased

against them.

      AFFIRMED.




                                         2                                  13-60091